Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 12, 2019 has been entered. Claims 1-14 and 26-28 are pending and are rejected for reasons of record.   Claims 1 has been amended.  Claims 15-25 and 29 are withdrawn.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Clams 1-4, 6-8, 10-11, 13-14, and 26-28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee et al. (US 2015/0140375).
Regarding claims 1 and 26, Lee et al. teaches a system (Figures 1-2) for cooling components comprising:
An enclosure /case (instant claim 1; 100, paragraphs 23-24; Figures 1-2);
An air cooling system configured to receive warm air from within the enclosure through a warm air port (120) in an enclosure ceiling, cool the warm air by passing the received warm air through an air cooling unit to produce cooled air and provide the cooled air into the enclosure through a cool air port (110) in another enclosure wall (instant claim 1; paragraphs 23-30; Figures 1-2);
A racks disposed within the enclosure (instant claim 1; Figures 1-2);
Where the rack composes:
A stacked arrangement of heat dissipating components (instant claim 1; 210, paragraph 24; Figures 1-2);
An air plenum (500) covering a rear opening of the rack, thereby forming an air channel along a rear portion of each component, in the rack (instant claims 1 and 26; paragraph 28; Figures 1-2);
instant claims 1 and 26; paragraphs 23 and 28-29; Figures 1-2);
The stacked arrangement of heat dissipating components configured to direct a flow of air from the pressurized air plenum (500) around the heat dissipating components to outside of the rack in front of the components (instant claims 1 and 26; paragraphs 25-27 and 30; Figures 1-2);
Wherein the stacked arrangement of heat dissipating components are configured to facilitate a flow of air from the pressurized air plenum at a rear portion of each component to a front portion of each component (instant claim 1; paragraphs 23-30; Figures 1-2),
But fails to reach the specified locations of the cool air port and the air mover.
While Lee et al. fails to teach the specified locations of the cool air port and the air mover, one of ordinary skill in the art would understand that orienting the air mover and cool air port in various positions / orientations is an obvious matter of design choice (In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)) and that the cooling system and batteries of Lee et al would function properly (the same) when orienting the air mover and cool air port, in various positions because shifting the position/orientation of the air mover and cool air port with respect to the heat dissipating components and enclosure would not have modified the operation of tine system. It has been held that mere rearrangement of parts has no patentable significance if the rearrangement does not modify the operation In re Japikse. 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)). Applicant has not provided evidence of criticality or unexpected results with respect to their location.

Regarding claims 2 and 27, Lee et al. teaches that the stacked arrangement of heat dissipating components includes a component configured to facilitate the flow of air by incorporating- a flow path (220) through the component (instant claims 2 and 27; paragraphs 25-27 and 30; Figures 1-2).

Regarding claims 3 and 28, Lee et al. readies that an opening at the rear portion of the heat dissipating component is disposed on a first side of the component and channels within the component are configured to direct the air flow path through the component from the first side of the component to a second side of the component, and from the rear portion of the component to the front portion of the component (instant claims 3 and 28; paragraphs 22-23; Figures 1-2). The following illustration (modified Figure 2 ofL.ee et al is provided for clarification):

    PNG
    media_image1.png
    601
    1057
    media_image1.png
    Greyscale


Regarding claim 4, Lee et al. teaches that the stacked arrangement of heat dissipating components is configured to facilitate the flow of air by incorporating an air flow path (220) between adjacent pairs of components (paragraphs 25-27 and 30; Figures 1-2).

Regarding claim 6, Lee et al. teaches that the air mover is the only active component included in the rack to facilitate the flow of air (Figures 1 -2).



Regarding claim 8, Lee et al. teaches the stacked arrangement of components includes a battery management module component / controller (600, paragraph 37; Figures 1-2).

Regarding claim 10, Lee et al. teaches further including a cool air duct (300) attached to the cool air port (110) toward an enclosure floor (paragraphs 23-25; Figures 1-2), the cool air duct having an outlet disposed above the floor of the enclosure and on a front opening side of the rack, (paragraph 25; Figures 1-2).

Regarding claim 11, Lee et al. teaches that the outlet is disposed toward the floor of the enclosure (paragraph 25; Figures 1-2), but tails to teach the specified distance percentage of the outlet to the floor. 
The Examiner notes that one of ordinary skill in the art would understand that locating the outlet in various positions / orientations is an obvious matter of design choice (In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA1975)) and that the cooling system and batteries of Lee et al. would function properly (the same) when the outlet is (In n Japikse, 181 F.2d 1019, 86 IJSPQ 70 (CCPA 1950)).

Regarding claims 13-14, claims 1 and 13-14 recite optional additional racks. For Examination purposes, this limitation is interpreted as meaning that the optional additional racks are not required.  Therefore, the Examiner notes that claims 13-14 do not further limit due to the option selected / chosen in claim 1.

Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lee et al. (US 2015/0140375), as applied to claim 1 above, and further in view of Ovshinsky et al. (US
Regarding claim 5, Lee et al. teaches a cooling system in vehicle (paragraphs 2 and 5) comprising an air mover (Figure 1-2) configured to pull air from outside of the rack (paragraphs 23 and 28-29; Figures 1-2), but tails to teach the air mover can be a variable-speed fan.

It would have been obvious to one of ordinary skill in the art at the time of the filing to add the concept of utilizing a variable speed tan(s) / blower(s) of Ovshinsky et al. to the cooling system and air mover of Lee et al in order to provide efficient cooling during charging, driving, and idle stands (col. 16, lines 40-57 and col 1, lines 31-37).

Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lee et al. (US 2015/0140375), as applied to claim. 1 above, and further in view of Kimoto (US 2004/0183504).
Regarding claim 9, Lee et al. teaches that the cooling system is adjacent the heat dissipating components (paragraphs 25-27 and 30; Figures 1-2), but fails to teach the concept of the cooling system being attached on top of and outside of the enclosure.
Kimoto teaches the concept of an air cooling system, comprising a fan (11) disposed in a duct (19) joined on an upper portion of a case / enclosure (12) housing a battery pack (5) comprising batteries (2) (paragraphs 28, 30, 32; Figure 1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add the concept of having an air cooling- system disposed in a duct joined 
Furthermore, one of ordinary skill in the art would understand that orienting the cooling system and enclosure housing batteries in various positions / orientations is an obvious matter of design choice (In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)) and that the cooling system and batteries Lee et al. would function properly (the same) when oriented in various positions because shifting the position/orientation of the cooling system, with respect to tire beat dissipating components and enclosure would not have modified lire operation of the system providing expected results barring- evidence to the contrary- It has been held that mere rearrangement of parts has no patentable significance it the rearrangement does not modify the operation of the device /system (In re Japikse, 181 F.2d 1019, 86 USPQ70 (CCPA 1950)).

Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lee et al. (US 2015/0140375), as applied to claim 1 above, and further in view of Hashimoto et al. (US 2014/0011059).
Regarding claim 12, Lee et al teaches a cool air duct (300, paragraphs 23 and 25; Figures 1 -2) adjacent batteries (Figures 1-2), but fails to teach that the cool air duct is fabricated from a flexible material.

It would Have been obvious to one of ordinary skill in the art at the time of the invention to add the concept of a cooling system for batteries utilizing a cool air duct / cooling pipe made of a flexible material / material that can be deformed of Hashimoto et al. to the cooling system and cool air duct of Lee et al. in order to allow improved tight contact with the batteries, thus exerting a higher thermal conductivity (paragraph 55).

Response to Arguments
Applicant’s arguments with respect to claims 1-14 and 26-28, filed on November 12, 2019, have been considered but are not persuasive.  The Office notes that the new grounds of rejection are necessitated by the Applicants amendment and all arguments are directed toward the added feature of an air cooling unit.
On page 9 of Applicant's Response, Applicant's argue that Lee, Ovshinsky, Kimoto, and Hashimoto fail to teach or suggest a rack with an air plenum in a rear portion of the rack and an air mover.
The Examiner respectfully disagrees with Applicant's argument that Ovshinsky, Kimoto, and Hashimoto fail to teach or suggest a rack with an air plenum in a rear portion of the rack and an air mover because:

2.    The Examiner notes that the prior Office Action utilized the prior art Lee along with MPEP teachings to address the limitation of the air mover location. The Examiner maintains that while Lee et al. fails to teach the specified locations of the cool air port and the air mover, one of ordinary skill in the art would understand that orienting the air mover and cool air port in various positions / orientations is an obvious matter of design choice (In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)) and that the cooling system and batteries of Lee et al would function properly (the same) when orienting the air mover and cool air port, in various positions because shifting the position/orientation of the air mover and cool air port with respect to the heat dissipating components and enclosure would not have modified the operation of tine system. It has been held that mere rearrangement of parts has no patentable significance if the rearrangement does not modify the operation of the device / system (In re Japiske. 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)). As previously indicated, Applicant has not provided evidence of criticality or unexpected results with respect to their location.



The Examiner respectfully disagrees with Applicant's argument that the Lee's arrangement of circulation flow path 500, the batteries 210, and the inhalation ports 110 cannot form a pressurized plenum as required by claim 26 because:
1.    Lee teaches a structure which reads on the instant claims (see above) and one of ordinary skill in the art would understand that the structure of Lee would behave substantially similar, if not the same, with respect to air flow / pressure; and
2.    The Examiner notes that while features of an apparatus may be recited either structurally or functionally , claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997)) and that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim (Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter . 1987)).
Therefore Applicant's arguments are not persuasive.



In response to applicant's argument that Hashimoto teaches a liquid cooling arrangement and does not teach or suggest an air cooling system, the Examiner notes that Hashimoto pertains to liquid cooling systems and to air cooling systems (paragraphs 47 and 80).  Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE LOUISE ROE whose telephone number is (571)272-9809.  The examiner can normally be reached on alternating Tuesdays and Thursdays from 8:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L.R/                Examiner, Art Unit 1724     
/STEWART A FRASER/           Primary Examiner, Art Unit 1724